—Judgment, Supreme Court, New York County (John Bradley, J., at suppression hearing; Bonnie Wittner, J., at jury trial and sentence), rendered January 12, 1996, convicting defendant of rape in the first degree, sodomy in the first degree (three counts), and endangering the welfare of a child, and sentencing him to four concurrent terms of 7 to 21 years, concurrent with a term of 1 year, unanimously affirmed.
The evidence was legally sufficient and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning the child witness’s credibility.
Defendant’s contention that the hearing court erred in declining to suppress his statement is not properly before us as a matter of law (CPL 470.15 [1]), since the prosecution never offered the statement at trial. Concur — Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.